So ON Dn BPW HPO eH

NH NY NY NY NY YN KN ND HN Re ee ee ee ee Ba ea
oN NHN OA BPW NY KH DO WN BD WH BW PO KF OC

   

     

£0 ;
CLERK, U.S FpSTRICT cour

     
  
   

      
  

 

 

Foner
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
UNITED STATES OF AMERICA, CaseNo.: 2’ (02 4R- fy lagHY
Plaintiff, ORDER OF DETENTION PENDING
FURTHER REVOCATION
“ (FED, R CRIM. P 32.1(a)(6); 18
| a an -R. . P. 32.1(a)(6);
| oumoret DeShawn SING USC. § 3143(a)(1))
Defendant.
The defendant having been arrested in this District pursuant to a warrant

issued by the United States District Court for the Centra! District of
Ca Ufernresr for alleged violation(s) of the terms and conditions of probation
or supervised release; and
Having conducted a detention hearing pursuant to Federal Rule of Criminal
Procedure 32.1(a)(6) and 18 U.S.C. § 3143(a)(1), the Court finds that:
A. (\) The defendant has not met his/her burden of establishing by clear and
convincing evidence that he/she is not likely to flee if released under 18
U.S.C. § 3142(b) or (c). This finding is based on the following:
( 0 information in the Pretrial Services Report and Recommendation
) information in the violation petition and report(s)
(% the defendant’s nonobjection to detention at this time
( ) — other:

 

 
So ON DH nN BR W pw

10
1]
12
13
14
15
16
17
18
19
20
zl
22
23
24
25
26
pai
28

 

and/ or

The defendant has not met his/her burden of establishing by clear and
convincing evidence that he/she is not likely to pose a danger to the
safety of any other person or the community if released under 18 U.S.C.
§ 3142(b) or (c). This finding is based on the following:

X) information in the Pretrial Services Report and Recommendation
(Y information in the violation petition and report(s)

(X) the defendant’s nonobjection to detention at this time

() — other:

 

IT THEREFORE IS ORDERED that the defendant be detained pending the further

revocation proceedings.

Dated: Septtb— V 2O(F

 

_ __ SHERI PYM
United States Magistrate J udge

 
